Citation Nr: 1001232	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  07-04 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Providence, Rhode Island


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a left leg muscle injury.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The Veteran served on active duty from February 1970 to 
December 1971.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2006 rating decision of the Providence, Rhode 
Island Regional Office (RO) of the Department of Veterans' 
Affairs (VA), which denied entitlement to an increased rating 
for residuals of left leg muscle injury.   In September 2006 
the Veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in December 2006, and 
the Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in February 2007.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  The Veteran's left leg injury residuals have consisted of 
only some impairment of function of Muscle Group 11 
manifested by pain, muscle spasm and slight decreased 
sensation; moderately severe signs of muscle disability such 
as loss of deep fascia or muscle substance have not been 
shown; the Veteran's symptoms are reflective of no more than 
overall moderate injury to Muscle Group 11.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a left leg muscle injury are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.55, 4.56, 4.59, 4.73, Diagnostic Code (Code) 5311 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part. See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in an October 2005 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claims for left 
leg muscle injury residuals, as well as what information and 
evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA. This letter 
specifically informed the Veteran to submit any evidence in 
his possession pertinent to the claim on appeal (consistent 
with Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect).  The January 2006 rating decision reflects the 
initial adjudication of the claim after issuance of this 
letter.  

Although the Veteran was not specifically provided a notice 
letter conforming to the holding in See Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), the Board finds 
that he was not prejudiced by this omission.  The notice 
provided did make the Veteran generally aware that he needed 
to submit or identify evidence showing that his service-
connected left leg disability has increased in severity and 
in a September 2007 statement accompanying his Form 9, the 
Veteran indicated that VA had all the outstanding medical 
documentation pertaining to his claim.  Additionally, as 
noted below the Veteran was provided with a VA examination in 
October 2005.  Not only did this examination produce 
objective medical findings, but it also gave the Veteran an 
opportunity to report for the record, the specific left leg 
symptoms he was experiencing.  There is no indication that 
more specified notification, in a notice letter, regarding 
the method of assignment of ratings for left leg muscle 
disability would have led to any more pertinent evidence 
being produced.  Accordingly, the Veteran was not prejudiced 
by the lack of specified notice.       

The Board also notes that the December 2006 SOC did set forth 
the criteria for higher ratings for the disability under 
consideration.  Further, although the Veteran was not 
provided information pertaining to the assignment of 
effective dates, consistent with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the absence of such 
notice is not shown to prejudice the Veteran.  Because the 
Board herein denies the claim for increase, no effective date 
is being, or is to be, assigned.  Accordingly, there is no 
possibility of prejudice to the Veteran under the notice 
requirements pertaining to effective dates under 
Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records, VA medical records and the report of an 
October 2005 VA examination.  Also of record and considered 
in connection with the appeal are various written statements 
provided by the Veteran and his by representative, on his 
behalf.  

The Board has considered whether a more contemporaneous VA 
examination is necessary prior to adjudication of the 
Veteran's appeal.  However, as the evidence does not 
establish that the Veteran's left leg disability has worsened 
since the October 2005 VA examination and the Veteran has not 
alleged such worsening, a more contemporaneous examination is 
not necessary.  Thus, the Board finds that no additional RO 
action to further develop the record in connection with the 
instant claim is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error). See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  


II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which provides for 
ratings based on average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2009); 38 C.F.R. Part 4 (2009).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.   38 C.F.R. § 4.3 
(2009).

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (2009); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made. Hart 
v. Mansfield, 21 Vet. App. 505, 509- 510 (2007).  The 
following analysis is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

The Veteran's service-connected residuals of an injury to the 
right leg are currently rated as 10 percent disabling under 
38 C.F.R. § 4.73, Code 5311.  Code 5311 provides ratings for 
injuries to Muscle Group XI.  The function of that muscle 
group is propulsion, plantar flexion of foot; stabilization 
of arch; flexion of toes; and flexion of knee.  The muscle 
group is comprised of the posterior and lateral crural 
muscles and the muscles of the calf.  The muscles include the 
triceps surae (gastrocnemius and soleus); tibialis posterior; 
peroneous longus; peroneous brevis; flexor hallucis longus; 
flexor digitorum longus; popliteus; and plantarus. Under Code 
5311, moderate disability of Muscle Group XI warrants a 10 
percent rating, moderately severe disability warrants a 20 
percent rating, and severe disability warrants a 30 percent 
rating.  38 C.F.R. § 4.73, Diagnostic Code 5311.  

Under 38 C.F.R. § 4.56(d), disabilities resulting from muscle 
injuries are classified as slight, moderate, moderately 
severe, or severe.

Moderate disability is characterized by a through and through 
or deep penetrating wound of short track from a single 
bullet, small shell or shrapnel fragment, without explosive 
effect of high velocity missile, residuals of debridement, or 
prolonged infection.  History and complaint of one or more of 
the cardinal signs and symptoms of muscle disability as 
defined in 38 C.F.R. § 4.56(c), particularly lowered 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.  
Objective findings of entrance and exit scars, small or 
linear, indicating short track of missile through muscle 
tissue.  Some loss of power or lowered threshold of fatigue 
when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

Moderately severe disability of muscles is characterized by a 
through and through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  History and complaint 
characteristic of moderately severe muscle injury includes 
service department records or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  A showing of moderately severe muscle disability 
should include a record of consistent complaints of cardinal 
signs and symptoms of muscle disability as defined in 
38 C.F.R. § 4.56(c) and, if present, evidence of inability to 
keep up with work requirements.  Objective findings 
characteristic of moderately severe muscle disability include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups.  Indications 
on palpation of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with the sound 
side are also indicative of moderately severe muscle 
disability.  Tests of strength and endurance compared with 
the sound side should demonstrate positive evidence of 
impairment. 38 C.F.R. § 4.56(d)(3).

Severe disability of muscles is characterized by a through 
and through or deep penetrating wound due to high-velocity 
missile, or large multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  History and 
complaint characteristic of severe disability of muscle 
includes service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  Record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in 38 C.F.R. § 
4.56(c), worse than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings characteristic of 
severe muscle disability include ragged, depressed, and 
adherent scars indicating wide damage to muscle groups in 
missile track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
corresponding muscles of the uninjured side indicate severe 
impairment of function.  If present, the following are also 
signs of severe muscle disability: (A) X- ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile.  
(B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.  (C) Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests.  (D) Visible or measurable atrophy.  
(E) Adaptive contraction of an opposing group of muscles.  
(F) Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle.  (G) Induration or atrophy of an entire 
muscle following simple piercing by a projectile. 38 C.F.R. 
§ 4.56(d)(4).

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 
4.56(c).

Considering the pertinent evidence in light of the above- 
noted legal authority, the Board finds that the criteria for 
a rating in excess of 10 percent for the Veteran's left leg 
injury residuals under Code 5311 have not been met at any 
time pertinent to the claim for increase.

Service medical records reveal that the Veteran incurred 
trauma to his left leg in December 1971 when the leg became 
caught in a hangar door.  He was seen at sick call where a 
physical examination noted no swelling but pain around the 
tibia area.  An X-ray was negative and treatment with ace 
bandage, elevation and ice pack was provided.  A February 
1972 rating decision then awarded service connection for 
muscle injury of the lower left leg as a residual of the 
injury and assigned a 10 percent rating.  

A January 2005 orthopedic surgery note reflects that the 
Veteran had a history of left calf cramping and pain that was 
unchanged over the last 5 months.  An examination did not 
suggest deep vein thrombosis, radiculopathy or knee pathology 
and the etiology of the pain was unclear.  The Veteran walked 
with a normal gait and there was mild tenderness to palpation 
over the proximal calf and point tenderness to palpation over 
the medial tibia about midshaft.

A June 2005 VA orthopedic surgery note reflects that the 
Veteran was able to walk on his heels and his tip-toes.  A 
June 2005 VA report of a CT scan of the lower extremity 
reflects a finding of a solid periosteal reaction in the 
proximal shaft of the tibia measuring maximal .6 cm in depth, 
.7cm in width and about 6 cm in length.  The surrounding 
muscle revealed no abnormality and the described periosteal 
reaction was most likely old and related to previous trauma.  
There was no evidence of myositis ossificans in the muscle 
and no evidence of neoplasm. 

In a September 2005 statement the Veteran indicated that his 
lower leg discomfort varied with position.  He could stand 
and work on his feet but once he would sit down or lie down, 
he would feel the soreness in the area.   

A September 2005 orthopedic surgery note reflects that the 
Veteran had had an extensive work-up for left calf pain and 
the only finding was benign calcification of the posterior 
tibia.  The Veteran had no pain or discomfort walking but 
would get discomfort sitting at work in the muscles of the 
proximal lateral calf.  He was not taking any pain 
medication.  Physical examination revealed that the Veteran 
could toe and heel walk and toe touch.  The diagnostic 
impression was discomfort of the left calf from an old injury 
of the left leg with tibial peristeal calcification by CT and 
plain films and fibrosis of the calf muscles by clinical 
diagnosis.  The Veteran was advised to wear shoes with a 
higher heel, to massage the calf and to take Tylenol or 
Motrin as needed.  

The Veteran was afforded a VA medical examination in October 
2005.  He complained of stabbing pain in the left calf that 
alternated to achy pain without reason.  He also reported 
muscle spasms that occurred at night when he was lying flat 
against the mattress.  He reported weakness in his left lower 
leg and denied decreased range of motion, stiffness, 
instability, locking or edema.  He did report paresthesia.  
He denied any flare-ups or falls and denied any missed time 
from work.  Recreationally he rode a mountain bike pulling 
his dog in a pet carrier.  His precipitating factors for pain 
were sitting and relaxation.  He denied any current 
treatment, surgeries or injections.  

Physical examination revealed that the calf muscles were 
firm.  There was no tissue loss, scar formation, adhesions or 
tendon damage.  There was also no bone, joint or nerve 
damage.  He had good capillary refill, 2+ pedal pulses and 
his muscle strength was 5/5 including his quadriceps.  He had 
diminished sensation to filament on the left, however, full 
sensation to gross touch.  There was no visible muscle 
herniation and no loss of muscle function.  His muscle groups 
could move his knees and ankles through normal range of 
motion comfortably and sufficiently to accomplish ADLs, and 
without pain, fatigue or weakness.  In regard to repetitive 
stress testing with a two pound ankle weight he could perform 
10 out of 10 ankle flexions on the left and right, with pain 
on the left after the eighth repetition.  The Veteran could 
also perform 10 out of 10 knee kicks (with a two pound ankle 
weight) on the left with pain after the 10th repetition.  
There was no weakness, fatigue or incoordination.  

X-rays were taken and compared to ones taken in June 2005.  
There was no significant interval change and a minimal 
prominence along the intraosseous membrane was present, which 
was described as a normal variant.  The diagnostic impression 
was "negative."  The examiner commented that no further 
follow up was needed.  The examiner diagnosed the Veteran 
with status post left calf crush injury with residual pain 
and muscle spasms and indicated that the Veteran's condition 
did not interfere with his ability to work. 

An April 2006 VA orthopedic surgery note reflects that the 
Veteran's calf pain occurred only when sitting, particularly 
with the knee flexed and the ankle plantar flexed.  It was 
noted that the CT was negative, as was an MRI.  The Veteran 
was very active and was able to do all activities without 
pain; it was only when he was sitting that he got pain.  The 
diagnostic impression was likely lateral head of the 
gastocnemius scar tissue that had led to pain with sitting, 
particularly with the knee flexed and ankle in equinous.  
There was no pain with ambulation.

A May 2006 VA outpatient primary care note reflects that the 
Veteran was continuing to experience left calf pain and was 
also complaining of nocturnal left leg cramps.  The 
diagnostic assessment was possible intermittent claudication, 
left leg spasm with ambulation and nocturnal leg cramps.  
Left lower extremity vascular arterial studies were ordered 
to evaluate for possible peripheral vascular disease.     

A July 2006 VA orthopedics consultation note reflects that 
the Veteran was complaining of pain in the left calf, 
exacerbated by walking.  The vascular surgery clinic had 
referred the Veteran to orthopedics after finding no evidence 
of vascular disease.  It was noted that the etiology of the 
Veteran's pain was unknown.

Physical examination of the left lower extremity revealed 
tenderness to palpation in the proximal calf muscle.  Calf 
pain was also exacerbated at extreme dorsiflexion of the 
ankle.  Sensation was intact and muscle strength was 5/5 
throughout.  The diagnostic impression was rule out sural 
neuropathy and rule out osteoid osteotoma.   
  
An October 2006 VA orthopedic surgery note written by a 
surgical resident reflects that the Veteran had an MRI of the 
left lower extremity taken, which was unremarkable and 
revealed no deficits.  The resident noted that there was not 
operative management to be done and that the Veteran's 
primary care provider could prescribe antispasm medication. 

Applying the applicable criteria listed above, neither the 
October 2005 VA examination report nor the VA medical records 
show any objective findings of abnormalities of the muscle 
substance, shape, strength, endurance, or coordination. There 
is no indication of muscle atrophy or deep fascia damage and 
no indication that the muscle injury results in an inability 
to keep up with work requirements, with the October 2005 VA 
examiner specifically finding that the Veteran's muscle 
disability did not interfere with his ability to work.  In 
addition, the Veteran's initial injury did not entail a need 
for any hospitalization.  Consequently, the evidence of 
record does not provide a basis for awarding the Veteran a 
higher, 20 percent rating, on the basis of moderately severe 
muscle disability under Code 5311.  

The Veteran has reported weakness in conjunction with his 
reports of pain and muscle spasm.  However, on repetitive 
stress testing at the October 2005 VA examination the Veteran 
was able perform 10 out of 10 ankle flexions on the left side 
with a two pound ankle weight, with pain after the 8th 
repetition and 10 out of 10 knee kicks on the left side with 
the two pound ankle weight with pain after the 10th 
repetition.  Based on this testing, the examiner concluded 
that there was no muscle weakness, fatigue or incoordination.  
Given these objective findings, the Board finds that although 
the Veteran may experience a very minimal level of weakness 
as compared with his right leg, weakness compatible with 
moderately severe muscle disability is not shown.

In July 2006, the Veteran's calf pain was also potentially 
linked to impairment of the sural nerve.  However, the Board 
notes that  this pain is currently accounted for by the 
current rating assigned under Code 5311, and a muscle rating 
may not be combined with a peripheral nerve rating of the 
same body part unless the injuries affect entirely different 
functions.  38 C.F.R. § 4.55.  Additionally, even if the 
Veteran does actually have neurological impairment, as the 
Veteran's overall impairment from the left leg injury is not 
shown to be more than mild (i.e. manifested by pain, muscle 
spasm and diminished sensation to filament, without any 
appreciable functional loss), a rating in excess of 10 
percent would not be available if the Veteran were 
alternately rated on the basis of neurological impairment.  
See e.g. 38 C.F.R. § 4.124a, Codes 8521, 8527.

The Board has also considered whether the Veteran could 
receive an alternate rating under a Code for rating 
orthopedic disability of the lower leg.  However, as calf 
pain, muscle spasm and slight sensory impairment is the only 
symptomatology shown, there is no basis for assigning an 
alternative rating under these Codes.  See 38 C.F.R. § 4.71a, 
Codes 5256-5263.    

The Board also notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
the claimant experiences additional functional loss due to 
pain, weakness, excess fatigability, or incoordination, to 
include with repeated use or during flare-ups, and those 
factors are not contemplated in the relevant rating criteria. 
See 38 C.F.R. §§ 4.40, 4.45 (2007); DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 
and 38 C.F.R. § 4.45 are to be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).

Even considering the provisions of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, as regards functional loss due to pain, 
weakness, and other factors, the Board finds that no higher 
rating is assignable for the left leg disability.  The 
examiner in October 2005 found no weakness, fatigue or 
incoordination associated with the disability, nor did he 
find that the disability in any way interfered with the 
Veteran's ability to work.  Also, the Veteran has 
affirmatively reported that he was still able to ride his 
mountain bike, pulling his dog in a pet carrier.  
Accordingly, the Board finds that any functional loss due to 
pain and muscle spasm is adequately compensated by the 10 
percent rating under Code 5311.

Additionally, The Board has also considered whether referral 
for extraschedular consideration is indicated.  However, 
nothing in the record reflects or suggests factors warranting 
extraschedular consideration, such as marked interference 
with employability or frequent hospitalizations due to the 
right hip disability.  38 C.F.R.  § 3.321.  Consequently, 
referral for extraschedular consideration is not suggested by 
the record.
    
For all the foregoing reasons, the claim for an increased 
rating must be denied.  In reaching these conclusions, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against assignment of a rating in excess of 10 
percent for the Veteran's service- connected residuals of a 
left leg injury, that doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

   
ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of a left leg muscle injury is denied.    



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


